Leonard, J.
—The owners of the vessel were parties united in interest, within the meaning of section 119 of the Code, and should join in the prosecution of a demand growing out of such ownership.
The pláintiffs not having taken'the requisite steps, under the section above referred to, cannot make one of the part-owners of the vessel a party defendant, and omit to join him as a party plaintiff with themselves.
The excuse stated in the complaint for not uniting HcLauchlin (who was a part-owner) as a party plaintiff, and for making him a defendant with John and James Edmiston, was not sufficient, inasmuch as it will constitute no defence to an action brought in the names of all the part-owners against the said John and James, that they have charged the money collected by them against a demand in their favor against one of the part-owners with his consent. (Evernghim a. Ensworth, 7 Wend., 326.)
HcLauchlin had no interest, in a legal sense, against the other part-owners.
If the Edmistons kept the money on account of their demands against Mm, or if he converted the shares of" the other owners in the money in question, he. would be liable therefor to the other part-owners.
If, by his own act, HcLauchlin diverted the shares of ■ these plaintiffs in the money in question to the payment of his individual debt to Edmistons, he was liable to the plaintiffs to the same extent. There might be an interest in the question adverse to the plaintiffs; but there was no legal interest of an adverse nature that would make it necessary that HcLauchlin should be made a party defendant.
*350Judgment must, therefore, he rendered for the defendants John and James Edmiston on the demurrer, unless the plaintiffs amend their complaint in twenty days (which they have leave to do), and pay the costs of the demurrer.